Motion to amend remittitur granted to the fpllowing extent and otherwise denied. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon the following question under the Constitution of the United States, viz.: Defendant-appellant argued that his rights under the Fourth Amendment of the Constitution of the United States were violated because the affidavit of Ronald Smith in support of the application for the search warrant failed to set forth sufficient -probable cause to support the issuance of the warrant. [See 35 N Y 2d 778.]